—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated January 3, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s motion is denied.
In response to the defendant’s motion, the plaintiff came forward with evidence that she sustained a medically determined injury as a result of the automobile accident, and that as a result, she was out of work for six months following the accident. Such evidence was sufficient to meet the threshold requirement of Insurance Law § 5102 (d) that the plaintiff sustain a "serious injury” (see, De Araujo v Stem Cab Corp., 207 AD2d 823; Gant v Sparacino, 203 AD2d 515). Thus, the Supreme Court erred in granting summary judgment to the defendant. Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.